                                     1:16-cv-01322-MMM # 91              Page 1 of 2
                                                                                                                E-FILED
      Case: 18-3660                 Document: 00713577261                 Filed:Wednesday,
                                                                                 03/04/202004 March,  2020
                                                                                                 Pages:   2 11:39:56 AM
                                                                                          Clerk, U.S. District Court, ILCD

      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                        Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                              Phone: (312) 435-5850
             Chicago, Illinois 60604                                                    www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 March 4, 2020


To:            Shig Yasunaga
               UNITED STATES DISTRICT COURT
               Central District of Illinois
               Peoria , IL 61602-0000



                                         FREDERICK HARRIS,
                                         Plaintiff - Appellant

 No. 18-3660                             v.

                                         NICHOLAS MOLINERO, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:16-cv-01322-MMM
 Central District of Illinois
 District Judge Michael M. Mihm
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


                                                                 Entire record returned consisting
  RECORD ON APPEAL STATUS:
                                                                 of



  Exhibits:                                                      1 CD
                           1:16-cv-01322-MMM # 91              Page 2 of 2
   Case: 18-3660          Document: 00713577261                 Filed: 03/04/2020          Pages: 2



NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:


 _____3/4/2020         _______                        _________s/V Haynes                ________




 form name: c7_Mandate(form ID: 135)
